Citation Nr: 0025419	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  93-11 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

As will be discussed in much greater detail below, this case 
revolves around the identity of a deceased veteran.  Evidence 
of record indicates that a veteran named R.K. died in 1951.  
Evidence further indicates that another person, known as J.H. 
but also using the name "R.K." on occasion, died in 1991.  
The appellant seeks VA death benefits based on her purported 
status as a widow of a veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

In March 1995, the Board remanded this case to the RO for 
additional evidentiary development.  Thereafter, the case was 
returned to the Board.  In a March 1996 decision, the Board 
denied the appellant's claim of entitlement to service 
connection for the cause of death.  The appellant 
subsequently filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (the Court).

While the case was pending at the Court, VA Office of General 
Counsel filed an unopposed motion for remand in March 1997, 
requesting that the Court vacate the Board's March 1996 
decision and remand the issue of entitlement to service 
connection for the cause of death for further development and 
readjudication.  In June 1997, the Court granted the motion, 
vacated the Board's March 1996 decision and remanded the case 
to the Board for compliance with directives that were 
specified in the motion.


In March 1998, the Board remanded the appellant's claim to 
the RO for further evidentiary development and for 
readjudication in light of the Court's directives.
In addition, the Board requested that the RO investigate the 
matter of the appellant's eligibility to receive VA benefits 
based upon her status as a veteran's spouse.  The requested 
development was completed to the extent necessary to 
adjudicate the eligibility issue, and the RO issued a 
Supplemental Statement of the Case in April 2000 in which it 
determined that the appellant was not entitled to receive VA 
benefits because the man that she had claimed to be her 
husband, J.H., was not the veteran R.K.  The claims folder 
was then returned to the Board.


FINDINGS OF FACT

1.  The Department of the Army has certified that there is 
only one person listed as having served under the name R.K. 
as a member of the Philippine forces in the service of the 
United States Armed Forces during World War II.  R.K. died in 
March 1951.

2.  J.H., who had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces, died in May 1991.

3.  The evidence shows that the R.K. and J.H. are not one and 
the same person.

4.  The appellant was married to J.H., who was using the name 
"R.K."

5.  The appellant is not the spouse of a veteran.


CONCLUSION OF LAW

The appellant does not meet the legal requirements for 
eligibility for entitlement to VA death benefits.  38 
U.S.C.A. §§ 103, 105(a) (West 1991); 38 C.F.R. §§ 3.1(j), 
3.205 (1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is ultimately seeking entitlement to VA death 
benefits.  The issue to be decided by the Board is the 
appellant's eligibility to receive VA benefits as the spouse 
of a deceased veteran.  See Sandoval v. Brown, 7 Vet. App. 7, 
9 (1994).  

In its now-vacated March 1996 decision, the Board adjudicated 
the issue of entitlement to service connection for the cause 
of the death of the appellant's husband based on the medical 
evidence of record.  Although indicating that there was some 
question concerning the identity of the deceased, see page 3 
of the Board's decision, the predicate issue of the 
appellant's eligibility to receive such benefits was not 
adjudicated.  For reasons that will be discussed in detail 
below, the Board is of the opinion that the threshold issue 
of the appellant's eligibility to receive VA benefits as the 
spouse of a veteran must be adjudicated before any 
determination can be made as to whether she is entitled to 
service connection for the cause death.  In other words, 
inquiry into the relationship between the appellant's 
husband's death in 1991 and his putative military service in 
the Armed Forces of the United States, which was the focus of 
the March 1996 Board decision and of the March 1997 
Appellee's Motion for Remand, is useless if there never was 
any such military service.

With respect to the issue of the appellant's eligibility, the 
Board will first address the pertinent law and regulations.  
The Board will the discuss the factual background of the 
case.  The Board will then analyze the issue of the 
appellant's eligibility to receive VA benefits.

Relevant Law and Regulations

Definition of a veteran

A "veteran" is defined as "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A § 101(2) (West 1991); 38 C.F.R. § 
3.1(d) (1999).  See Selley v. Brown, 6 Vet. App. 196, 198 
(1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9 (1999).  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (1999).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).   The service department's 
findings are binding and conclusive upon VA.  VA does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).  

Eligibility of the spouse of a veteran as a claimant

A "spouse" of a veteran seeking VA benefits must submit 
appropriate evidence of marital status to a veteran before 
applying for such benefits.  38 C.F.R. § 3.205.  A spouse who 
fails to submit such evidence never attains the status of a 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994), 
(citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991)).  The 
term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§§ 3.1(j), 3.50(a)(c) (1999).

A "surviving spouse" is a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of the marriage to the date of the veteran's death, 
except where due to the misconduct of, or procured by, the 
veteran without fault of the spouse, and except as provided 
in section 3.55, has not remarried or has not since the death 
of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held him or herself 
out openly to the public as the spouse of such other person.  
38 C.F.R. § 3.50(b).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  See also Badua v. 
Brown, 5 Vet. App. 472, 474 (1993).  Under 38 C.F.R. § 
3.205(a), the existence of a marriage may be established by a 
copy of the public record of marriage, certified or attested, 
or by an abstract of the public record, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages by either party if shown on 
the official record, issued by the officer having custody of 
the record or one authorized to act for such officer bearing 
the seal of such officer, or otherwise properly identified, 
or a certified copy of the church record of marriage.

Factual Background

Certification from the appropriate United States service 
department with respect to  R.K. is of record.  The 
certification indicates that R.K. was beleaguered from 
December 8, 1941 to April 8, 1942, was missing on April 9, 
1942, and was a prisoner of war (POW) from April 10, 1942 to 
August 6, 1942.  Between August 7, 1942 and August 13, 1945, 
R.K. was not engaged in military activities.  He had regular 
Philippine Army status from August 14, 1945 to August 21, 
1945.

In January 1953, a woman named J.C. filed a claim of 
entitlement to VA burial benefits.  In support of her claim, 
she submitted a January 1953 certification from the Local 
Civil Registrar showing that R.K. died in March 1951 at the 
age of 32 due to a fractured skull and that she was his 
surviving spouse.  In March 1954, the RO granted J.C. an 
award for the cost of burial, funeral, and transportation of 
the body of R.K.

In January 1989, the RO associated a memorandum with R.K.'s 
VA claims folder.  The memorandum indicated that in 1986, a 
man named J.H. applied for VA disability benefits.  In 
support of his claim, J.H. alleged that he was known by the 
name R.K. during service.  J.H. submitted proof of R.K.'s 
service.  J.H. listed his parents as B.H. and F.D., and his 
wife as Y.R.  The Department of the Army subsequently 
certified that J.H. had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  Based 
upon this finding, J.H.'s claim was denied by the RO in 
February 1987.  The memorandum further indicates that J.H. 
later attempted to reopen his claim in 1987.  J.H.'s claim 
was again denied.

Based upon the foregoing, the RO concluded in the January 
1989 memorandum that J.H. and the veteran, R.K., were not one 
and the same person.  The RO found that there was adequate 
proof of R.K.'s death in 1951 of record, and thus, J.H. could 
not be the same person as the veteran R.K.  The RO further 
concluded that J.H. had no valid military service and that he 
should not be associated with the deceased veteran.  Attached 
to this memorandum was a March 1957 certification from the 
Assistant Adjutant General showing that the R.K.'s wife had 
been J.C., his father was N.K., and his two sons were B.K. 
and T.K.  R.K.'s date of birth was listed as 1918 and his 
place of birth was noted to be Tanawan, Batangas.

In July 1992, the appellant filed a claim of entitlement to 
VA benefits.  She claimed that she had been married to a 
veteran named R.K., and that he had died on May [redacted], 1991.  In 
support of her claim, the appellant submitted a "Marriage 
Contract" showing that she had married a man named R.K. in 
March 1990.  The appellant was listed as being 50 years old 
at the time of her marriage and her husband was noted to be 
73.  R.K.'s parents were listed as N.K. (father) and M.P. 
(mother).  The appellant also submitted copies of some of 
R.K.'s service records, as well as records of medical 
treatment received in 1991 under name R.K.

In a September 1992 letter, the RO advised the appellant that 
although she was claiming that she had married the veteran in 
March 1990 and that he had died in May 1991, their records 
showed that the veteran had died in March 1951.  The 
appellant was asked to please explain this discrepancy on an 
enclosed affidavit form.  The RO also requested that the 
appellant provide the names of her husband's next of kin, 
whether living or deceased.

In a statement submitted in October 1992, the appellant 
indicated that her husband's father was named N.K., his 
mother was M.P., and his sister was F.K.  She reported that 
she and R.K. had one son together but that this son had died 
in December 1990.  She also reported that she had no 
knowledge of her husband having been married before.  In 
support of her claim, she submitted an affidavit from two 
neighbors, who indicated that they had known the appellant 
and R.K. when they were living together.  The neighbors also 
indicated that knew that the "true" date of R.K.'s death 
was May 1991 and not March 1951, which they reported that 
they knew because they were intimate acquaintances with him 
and because they were present when he died.

The record reflects that the RO subsequently proceeded to 
develop the appellant's claim without regard to the issue of 
the appellant's eligibility for VA benefits.  In December 
1992, the RO obtained VA hospital records dated between March 
1991 and May 1991, which were listed under R.K.'s name.  
These records show that "R.K." died of cardiorespiratory 
arrest due to sepsis and undifferentiated large cell 
carcinoma of the lungs.  In the January 1993 rating decision, 
the RO denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death on the basis 
that her husband's death in May 1991 was not found to be due 
to a service-connected disability.  The appellant 
subsequently filed a timely Substantive Appeal with respect 
to this decision.  

In March 1995, the Board remanded the appellant's case for 
additional evidentiary development.  The Board noted that the 
appellant had reported that "R.K." had experienced mental 
disorders as a result of his being a POW during service.  The 
RO was instructed to conducted further evidentiary 
development in regard to this contention, to include 
forwarding the claims folder to a VA psychologist and 
oncologist to obtain a medical opinion regarding the cause of 
the veteran's death.  In its remand, the Board also noted 
that no explanation had been offered by the appellant 
regarding the discrepancy of the conflicting dates that had 
been noted for R.K.'s death.  The RO was instructed to 
address the matter of R.K.'s reported death in 1951.

In accordance with the Board's remand instructions, the RO 
obtained the name and address for Dr. R.B., who had 
reportedly treated "R.K." for mental anxiety.  In June 
1995, the RO issued a letter to Dr. R.B. requesting that the 
physician submit all records of treatment pertaining to 
"R.K."  In August 1995, R.B. submitted a signed letter 
indicating that he had treated "R.K." for a variety of 
disabilities from 1980 to 1989 but had lost all records 
pertaining to that treatment.  R.B. also indicated that 
"R.K." had been admitted to a hospital in December 1990 for 
treatment of hypertension, pneumonia, and left sided 
hemiparesis, residual to a cerebral vascular accident.

In a September 1995 Supplemental Statement of the Case, the 
RO continued to deny the appellant's claim of entitlement on 
the basis that her husband's death had not been found to be 
due to a service-connected disease or injury.  The matter of 
her husband's true identity as not resolved.  The claims 
folder was subsequently returned to the Board.

In its March 1996 decision, the Board denied the appellant's 
claim.  As noted above, the Board made reference on page 3 of 
its decision to the question of the identity of the 
appellant's deceased husband.  The Board assumed, due to lack 
of resolution of the issue by the RO, that the "R.K. who 
died in 1991 was a veteran.  The Board denied the claim on 
the basis that there was no medical relationship between 
"R.K.'s" death in 1991 and his purported military service.

The  appellant then filed a timely appeal to the Court.  
While the case was pending at the Court, the VA Office of 
General Counsel filed an unopposed motion for remand, 
requesting that the Court vacate the Board's March 1996 
decision and remand the case for further development and 
readjudication.  The General Counsel concluded that the Board 
had not addressed the RO's failure to comply with its March 
1995 remand instructions by not submitting the claims folder 
to a VA psychologist or oncologist for review.  The General 
Counsel instructed that, at a minimum, the Board should 
instruct the RO to contact Dr. R.B. to attempt to ascertain 
the existence of any additional information that would 
facilitate the adjudication of the issue of service 
connection for death.  In June 1997, the Court granted the 
motion, vacated the Board's March 1996 decision and remanded 
the case to the Board for compliance with directives that 
were specified by the motion.

In March 1998, the Board remanded the appellant's claim to 
the RO for further evidentiary development.  The Board 
instructed the RO to conduct additional development in 
accordance with the General Counsel's motion, to include 
submitting the claims folder to a VA psychiatrist and 
oncologist for review.

In its March 1998 remand, the Board also noted that there 
were two death certificates of record for R.K., one showing 
that he was married to J.C. and that he died of a fractured 
skull on March [redacted], 1951 at age 32, and the other showing that 
he was married to the appellant and that he died on May [redacted], 
1991 of lung cancer at age 73.  The Board noted the January 
1989 memorandum in which the RO had concluded that J.H. and 
the veteran were not the same person.  The Board further 
noted that this matter had been raised in the March 1995 
remand, but had not been addressed by the RO.  The Board 
concluded that this matter must be resolved once and for all.  
For this reason, the Board instructed the RO to take action 
to ensure that this matter was clarified and brought up to 
date.  The Board noted that the General Counsel's motion had 
not specifically raised this matter, but that it did call for 
the Board to seek any additional information it deemed 
necessary to a timely resolution to the claim. 

In April 1998, the RO issued a request to the U.S. Army 
Personnel Records Center (ARPERCEN), requesting that a search 
be made to determine whether there was any individual named 
R.K. who had served during World War II other than the one 
who had been born on March [redacted], 1918 in Tanawan, Batangas.  In 
March 1999, the ARPERCEN notified that RO that there was only 
one person listed under the name R.K. who had served with the 
Philippine forces in the service of the U.S. Armed Forces 
during World War II.

In July 1998, the appellant submitted an affidavit from two 
individuals who claimed that they had known R.K. during 
service and that he was the same individual that was later 
married to the appellant.  She also submitted an affidavit 
from Dr. R.B. in which the physician again stated that he had 
treated R.K. for a variety of disabilities.

In May 1999, the appellant was interviewed by a field 
investigator at her home in Sta. Ana, Manila.  She was 
reportedly hesitant to provide information at first but 
repeated her claim that she was a veteran's widow.  She 
refused to execute a written disposition but consented to an 
interview.  The appellant claimed that J.C. had not been the 
veteran's wife, but was only a live-in partner.  She 
indicated that she had married the veteran sometime around 
1988.  When confronted with the names of the veteran's 
parents, she reportedly failed to identify them.  After about 
five minutes of silence, however, the appellant did give the 
identity of a man named J.H., who she indicated had hailed 
from Balayan, Batangas.  The investigator noted that the 
appellant had then informed him in a nervous manner that J.H. 
had assumed the name R.K.   She further told the investigator 
that she was told by J.H. to keep aside all papers pertaining 
to J.H. and to introduce him only under the name R.K.  She 
was reportedly unable to provide any contract showing that 
she was indeed married to either J.H. or R.K. or any 
documentation showing that her own name was P.K. as she had 
stated.  She was also reportedly unable to give the names of 
her children with R.K. and then claimed to have had no 
children with him.  When confronted with the names B.K. and 
T.K., the appellant was unable to identify them.  The 
investigator noted that the appellant admitted that before 
she met R.K., he had lived in a marital relationship with 
L.R. and had a child named D.  In an attempt to gather more 
information, she presented the investigator with a voluminous 
file involving her VA death benefits claim, which she said 
was being worked on by T.U., a former VA employee.  She also 
presented two identification cards, one bearing the name J.H. 
and the other bearing the name R.K.  The card bearing the 
name J.H. was dated 1977-1978 and had on it a picture of a 
male individual.  The card bearing the name R.K. appeared to 
have a picture of the same individual at a much older age.  
When confronted with the possibility that she was an 
imposter, the appellant immediately stopped talking and 
refused to cooperate.  She then promised the investigator 
that she would not pursue her claim anymore.  

While at the appellant's house, the investigator also spoke 
to F.G., who was the owner of the residence.  F.G. reported 
that he was the nephew of the appellant and that he knew 
nothing about her claim.  The investigator also noted that he 
had spoke to several other people nearby who refused to give 
their names.  The investigator indicated that the appellant 
was not known by the name P.K. in the area, although it was 
not noted what name she was known by.  Based upon information 
obtained during his field investigation, the investigator 
concluded that appellant was "a member of a syndicate 
attempting to defraud veterans in cohorts with claims 
fixers".  The investigator noted that he was told by the 
appellant that she would no longer be pursuing her claim.

In a statement submitted in July 1999, the appellant claimed 
that her husband had told her that he had used the alias of 
J.H. during his life because he was being hunted by the 
Japanese, whom he had escaped from during World War II.  She 
asserted that since she had met her husband in 1981, he 
always used the name "R.K." and that this was the name that 
appeared on all official records.  She indicated that it was 
not her fault that her husband had used an alias in order to 
save himself from the Japanese.

In March 2000, the RO issued a Supplemental Statement of the 
Case in which it determined that J.H. and R.K. were not the 
same person.  The RO noted that the field investigation 
conducted in August 1999 had disclosed that J.H. had assumed 
the identity and military service of R.K. and that the claim 
filed by the appellant was fictitious.  In an attached 
letter, the RO advised the appellant that she had 60 days in 
which to submit additional evidence and argument before her 
case would be returned to the Board on appeal.  To the 
Board's knowledge, the appellant did not respond to the 
R.O.'s letter.

Analysis

The appellant is ultimately seeking entitlement to service 
connection for the cause of a veteran's death.  She 
essentially contends that she is the surviving spouse of a 
veteran, R.K., and that he died in May 1991 as a result of 
disabilities incurred during service.  In support of her 
claim, the appellant submitted a copy of a certified 
"Marriage Contract", which shows that she married a man 
named "R.K." in March 1990.  She also submitted copies of 
medical records showing that "R.K." died in May 1991, and 
several lay affidavits from individuals testifying to the 
fact that they knew the appellant and "R.K." during their 
marriage, and that they were present when "R.K." died in 
May 1991.  

As noted above, the appellant's claim of entitlement to 
service connection for the cause of death was originally 
denied by the RO without regard to the issue of the 
appellant's eligibility to receive such benefits, although 
the matter of the identity of the person claiming to be the 
veteran R.K. was in question since 1989.  In the March 1998 
remand, the Board specifically instructed the RO to address 
the matter of the appellant's eligibility as the spouse of 
the veteran.  Thereafter, in April 2000, the RO issued a 
Supplemental Statement of the Case in which it determined 
that the veteran, R.K., and the man whom the appellant was 
claiming to be her deceased husband were not one and the same 
person.  In an attached letter, the RO advised the appellant 
that she had 60 days in which to submit additional evidence 
and argument before her case would be returned to the Board 
on appeal.  In light of the above, the Board believes that 
the appellant has been adequately notified of this issue, and 
that she has been afforded ample opportunity to present 
evidence and argument with respect to the issue of her 
eligibility.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cases cited therein.  For reasons 
which will be explained below, the Board believes that the 
credible and probative evidence of record establishes that 
the man identified as "R.K." in documents submitted by the 
appellant in support of her claim, such as the March 1990 
Marriage Contract and the May 1991 death certificate, is not 
in fact the veteran, R.K., who died in 1951 at the age of 32.  
Rather, the man upon whom the appellant's claim is based is a 
man named J.H., who did not have any valid service during 
World War II and who assumed the identity of R.K. in the 
1980's in an attempt to obtain VA disability benefits.

In reviewing the record, the Board finds the most probative 
and credible evidence in this regard to be the January 1953 
certification from the Local Civil Registrar, which shows 
that the veteran, R.K., actually died in March 1951 at the 
age of 32 and that he was married to J.C. at that time.  The 
information contained in this document is consistent with the 
information contained in the veteran's service records, which 
reveal that during service, the veteran reported having 
married J.C. in September 1941.  This information is also 
consistent the March 1957 certification from the Assistant 
Adjutant General, which also lists the veteran's wife as J.C. 
and which lists their two sons as B.K. and T.K.  

Thus, because the veteran R.K. reported having been married 
to J.C. while he was in the service, the Board believes that 
the January 1953 certification submitted by J.C. in January 
1953 in support of her claim for burial benefits to be the 
most credible and probative evidence of record in determining 
the actual date of the veteran's death.  Because this 
document reveals that the veteran died on March 1951, the 
Board therefore accepts this date as the true date of the 
veteran R.K.'s death.

With respect to the appellant's contention that she is the 
surviving spouse of a veteran named R.K. who died in May 
1991, the Board notes that she has made what appear to be 
markedly inconsistent statements regarding both her marriage 
and her husband's true identity throughout this appeal.  For 
example, the Board notes the October 1992 statement in which 
she reported that she and R.K. had a son, who died in 1990.  
During her May 1999 interview with the field investigator, 
however, the appellant reported never having had any children 
with the veteran.  Similarly, the Board notes that the 
appellant reported in her July 1999 statement that her 
husband's real name was R.K., and that he had only assumed 
the name J.H. in order to protect himself from the Japanese 
who were looking for him after he escaped from their camp.  
However, during her May 1999 interview with the field 
investigator, the appellant indicated that J.H. was actually 
his true name, and that he had only assumed the name R.K. 
later in life.

Having reviewed the appellant's strikingly inconsistent 
statements in the context of the entire record, the Board 
finds that the statement she made during her May 1999 
interview to the effect that her husband was originally named 
J.H. and that he had later assumed the identity of R.K. to be 
her most credible statements in this regard.  This appears 
consistent with the identification cards obtained by the 
investigator, which reveal that her husband was using the 
identity of J.H. in 1977 and 1978 and the identity of R.K. at 
a much later date.  

The facts of record unearthed in 1999 are also consistent 
with the RO's January 1989 memorandum, in which the RO 
determined that J.H. had assumed the identity of R.K. in the 
1980's in order to obtain VA disability benefits.  This 
determination had been reached by the RO based not only upon 
the January 1953 certification showing that the veteran had 
died in 1951, but also based upon the fact that J.H. had 
reported both his parents and his wife as being different 
from those specified as the veteran's parents and wife in 
both his service records and the January 1953 certification.  

In light of the above-mentioned evidence, the Board further 
finds that the appellant's contrary assertion that her 
husband was in fact the veteran R.K. and that he only assumed 
the identity of J.H. in order to protect himself from 
Japanese after escaping their internment camp to be entirely 
without credibility.  That assertion is  contradicted by 
R.K.'s service records, which reveal that he reported in 
August 1945 that he had spent the three years following his 
departure from the POW camp in August 1942 working on his 
father's farm.  These is no indication in those records that 
R.K. used an alias or otherwise attempted to conceal his 
identity or location from the Japanese.  Moreover, and even 
more tellingly, the appellant has offered no explanation 
whatsoever as to why R.K. would have needed to conceal his 
identity from the Japanese into the 1980's, decades after 
their defeat and ejection from the Philippines.  The identity 
card the investigator obtained shows that her husband was 
using the identity of J.H. in 1987.  Based on the foregoing, 
the Board finds to be incredible the appellant's claim that 
her husband was the veteran R.K., that he changed his name to 
J.H. for decades in order to protect himself from the 
Japanese and then reverted to R.K.  The evidence of record 
described above clearly indicates that J.H., an individual 
with no military service, assumed the identity of the 
deceased veteran, R.K., from the 1980's to his death in 1991 
in order to fraudulently attempt to obtain VA benefits.

The Board further notes the circumstances of the alleged 
marriage between J.H. and the appellant.  At the time of the 
1990 marriage, J.H. (using the name "R.K.") was 72 years of 
age and evidently not in robust health (see the August 1995 
report of R.G.B., M.D.); the appellant was 50 years of age.  
J.H. died little more than a year after the marriage of lung 
cancer.  The Board will not speculate concerning the 
motivations of J.H. and the appellant in entering into their 
1990 marriage, but the appellant wasted little time in 
pursuing her claim for VA death benefits.  It is clear that 
her statements concerning the identity of her late husband 
are tainted with self-interest.  

There is also the matter of the appellant's evasiveness and 
contradictory statements in connection with her interview 
with the VA field examiner in May 1999.  Of interest to the 
Board is her statement, when confronted with evidence that 
her husband was an impostor, that she would withdraw her 
claim.  This is hardly the statement of a person who 
sincerely believes that truth is on her side.  The fact that 
the appellant later wrote to the RO indicating that she 
wished to pursue her claim is yet another example of her 
inconsistency.

For the reasons and bases set forth above, the Board believes 
that the statements that the appellant has made to the effect 
that her husband was in fact the veteran, R.K., are without 
credibility.  

The Board recognizes that the appellant did submit an 
additional affidavit in July 1999 from two individuals who 
reported that they had known the veteran R.K. during World 
War II and that he was the same individual who had later been 
married to the appellant.  However, the Board finds these 
statements to be without credibility.  The recent statements 
contradict the January 1953 certification submitted by J.C. 
showing that the veteran died in 1951.  As discussed in 
detail above, J.C. was specifically noted in the veteran's 
service records as having been his wife since 1941.  For this 
reason, the Board believes that the January 1953 
certification submitted by J.C., which also lists J.C., as 
his wife, to be the most credible evidence of record in 
determining the date of the veteran's death.  The Board finds 
the statements made by the two individuals in the July 1999 
affidavit to be without credibility.

The Board is also aware of Dr. R.G.B.'s statements in which 
he indicated that he had treated "R.K." between 1980 and 
1989 for a variety of disabilities.  However, the January 
1989 RO memorandum reflects that by 1986, J.H. had attempted 
to file a claim for VA benefits using R.K.'s identity.  In 
light of the proximity of these dates, the Board believes 
that R.B.'s statement is not inconsistent with the RO's 1989 
conclusion that the appellant's husband had assumed R.K.'s 
identity merely to obtain VA benefits.  It is reasonable to 
assume that J.H. would have identified himself to a physician 
as "R.K." when receiving medical treatment during this 
period, since he would presumably wish to submit such medical 
evidence to VA in support of his fraudulent claim for 
benefits based on his physical disability, using R.K.'s 
identity.  

As discussed above, a spouse of a veteran seeking VA benefits 
must submit appropriate evidence of marital status to a 
veteran before applying for such benefits.  38 C.F.R. § 
3.205.  A spouse who fails to submit such evidence never 
attains the status of a claimant.  Sandoval, 7 Vet. App. at 
9.  The term "spouse" means a person of the opposite sex who 
is a wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§§ 3.1(j), 3.50(a)(c).

The Board finds that the credible and probative evidence of 
record demonstrates that the appellant was not married to the 
veteran, R.K., but she was in fact married to J.H., an 
individual who did not have qualifying military service and 
who assumed the identity of R.K. later in life to obtain VA 
disability benefits.  Therefore, the Board finds that the 
appellant is not eligible to receive VA benefits based upon 
her claimed status as a veteran's wife.  See 38 C.F.R. § 
3.205; see also Sandoval, 7 Vet. App. at 9.  Thus, the Board 
finds that her claim of entitlement to service connection for 
the cause of the veteran's death must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additional Matter - Stegall Considerations

In its March 1997 motion, the General Counsel determined that 
Board had failed to ensure that the RO complied with 
directives for further development of the medical evidence 
set forth in the March 1995 remand.  The motion cited Booth 
v. Brown, 8 Vet. App. 109, 111 (1995).  As a result, the 
Board's March 1996 decision was vacated and the Board 
remanded this case in March 1998 in order to ensure 
compliance with those directives pertaining to medical 
evidence.  


As discussed above, the Board's remand in March 1998, in 
addition to asking for additional development of the medical 
evidence as instructed by the Court Order, also instructed 
the RO to further develop the matter of the identity of the 
appellant's deceased husband.  [Both aspects of this case had 
been addressed by the Board in its March 1995 remand, but 
neither had been adequately followed up by the RO.]

Subsequent to the Board's March 1998 remand, the RO revisited 
the matter of the identities of the R.K. and J.H.  As 
discussed above, that matter had previously been the subject 
of the January 1989 memorandum contained in the claims folder 
and had been addressed by the Board in its 1995 remand.  The 
results of the RO's efforts have been discussed at length 
above: J.H. was again identified as an impostor who assumed 
the identity of R.K. in order to obtain VA benefits.  
Additional information obtained by the RO in 1999 included 
the fact that the appellant, who married J.H. approximately a 
year before his death, evidently continued the charade with 
the same objective, VA monetary benefits, in mind.  In light 
of these very significant developments in this case with 
respect to the appellant's basic eligibility to receive VA 
benefits, evidentiary development pertaining to J.H.'s 
medical records was not completed by the RO.  

The Board is of course cognizant that it has been held that 
the Board errs as a matter of law when it fails to ensure 
compliance with remand instructions.  See Stegall v West, 
11 Vet. App. 268, 271 (1998).  However, while the Board is 
cognizant that both the Board and the RO are obligated by law 
to comply with remand instructions, the Board believes that 
undertaking any development of the medical records is no 
longer warranted in this case because the basic issue is now 
the appellant's eligibility to receive VA benefits [i.e. 
whether J.H. had qualifying military service].  The issue is 
no longer the death claim which was before the Court [i.e. 
whether there was a medical relationship between J.H.'s death 
and his purported military service].
  
As in indicated in the Board's 1995 remand and 1996 decision, 
at the time of the General Counsel's March 1997 motion, the 
predicate issue of the appellant's eligibility to receive VA 
benefits clearly existed but had not been adequately 
addressed by the RO.  Since that time, the matter has been 
fully explored and developed by VA, and, as explained in 
detail above, it has been determined that the man upon whose 
death the appellant's claim was based, J.H., was not in fact 
a veteran.  Under these unusual circumstances, the Board 
believes that any evidentiary development pertaining to the 
impostor J.H.'s medical condition, including any development 
involving J.H.'s medical records under the fraudulent name 
"R.K.",  would obviously add nothing to the outcome of this 
case and would constitute a useless expenditure of public 
funds.  Moreover, to remand this case to submit bogus medical 
records to a VA psychologist or oncologist would tie up 
scarce VA medical resources which will be more beneficially 
applied to constructive activities such as medical treatment 
of sick veterans.  See 38 U.S.C. § 7261(b); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Accordingly, the Board feels that under the extraordinary 
circumstances of this case, the concerns expressed in Stegall 
do not apply.  



ORDER

Because the appellant is not the spouse of a veteran, she is 
not eligible to receive VA death benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

